DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Applicant’s amendment filed on 3/28/2022, has been entered and carefully considered.  Claims 1 and 8 are amended, claims 2-6 and 9-18 are canceled. Claims 1, 7 and 8 are currently pending.
	
Response to Arguments
2.	Applicant’s arguments, filed on 3/28/2022, pages 7-15, regarding claim 1 that the combination of Fujishiro Ye and Li fails to disclose or suggest the following features as recite in claims 1 and 8:
 	(1) “receives, from a network, a System Information Block Type 2 including (i) first early data transmission (EDT) parameters, and (ii) an EDT indication that informing whether the network supports EDT for Control Plane CIoT optimization or EDT for User Plane CIoT optimization”, 
(2) “storing the first EDT parameters in a Medium Access Control (MAC) layer of the UE”, 
(3) “receiving, from the network, an RRC Connection Reconfiguration message including second EDT parameters”, “wherein each of the first EDT parameters and the second EDT parameters includes (i) information regarding one or more transport block (TB) sizes for multiple  coverage enhancement (CE) levels, 
(4) wherein each of the first EDT parameters includes (ii) one or more preambles for the multiple CE levels, (iii) one or more mac-Contention Resolution Timers for the multiple CE levels, wherein the multiple CE levels include a first CE level and a second CE level”,
(5) “updating the first EDT parameters stored in the MAC layer to the second EDT parameters upon receiving the RRC Connection Reconfiguration message”, 
(6) “receiving, by a radio resource control (RRC) layer of the UE from an upper layer of the UE, an RRC connection establishment request and user data information, wherein the user data information includes data size, traffic type, and communication type”, 
(7) “initiating, by the RRC layer of the UE, a random access procedure for the EDT based on the user data information, upon receiving the RRC connection establishment request from the upper layer”, 
(8) “wherein based on the EDT indication informing that the network supports EDT for Control Plane CIoT optimization, the Msg3 includes an RRCEarlyDataRequest message, and wherein based on the EDT indication informing that the network supports EDT for User Plane CIoT optimization, the Msg3 includes a multiplexed RRC Connection Resume Request message and user data”, as described in amended claim 1.
	Regarding the first argument, Fujishiro [0081, 0089] Fig. 7, UE 100 receives from the eNB 200 a broadcasted signaling, for example SIB including various parameters for each enhanced coverage level related to the early data transmission. [0447-0448, 0462, 0515] The SIB indicates whether the early UL data transmission is allowed or not by the network, i.e., the SIB Indication informing whether the network supports EDT for up (user plane) and cp (control plane) CIoT-EPS-Optimization.
	Regarding the second argument, Fujishiro [0065, 0081, 0139, 0368] Fig. 4 shows the UE 100 includes MAC layer that performs transmit and receive data and control information between the MAC layer of the UE 100 and the MAC layer of the eNB 200 via a transport channel. The MAC layer of the UE 100 may receive the configuration information by the SIB including transport block size and stores the configuration information (i.e., EDT parameters). UE 100 receives the PRACH related information includes various parameters from eNB 200, and stores the received PRACH related information (EDT parameters.
	Regarding the third argument, Ye [0038- 0043, 0057,0109, 0130] Fig. 2 shows a flow of early data transmission via a PRACH. Where the UE receives indication carried in the SI messages from the access node such as system information block 2 (SIB2), and a dedicated higher layer signaling, such as RRC Connection Reconfiguration including (i.e., second EDT parameter) such as TBS/MCS values as shown in Table 1 and 3). Both the SIBs and RRC signaling include information regarding TBS values. [0065, 0070] the TBS values is configured for different CE levels).
Regarding the fourth argument, Fujishiro [0063-0069, 0139-0144] Fig. 4 shows the radio interface protocol between the UE 100 and eNB 200 includes MAC layer, RRC layer  and NAS layer. The RRC layer is defined in a control plane that handles RRC signaling for RRC connection establishment, re-establishment between the RRC of the UE 100 and the RRC of the eNB 200, and the NAS layer (higher layer) located above the RRC layer. The higher layer of the UE may notify the lower layer of the UE whether to perform early data transmission including the size of a data packet. The early data transmission including Msg3 (for example, RRC connection request message) during the random access procedure. [0081, 0406-0408] the EDT parameter includes the maximum number of preamble transmissions for multiple CE levels from level 0 to level 3. The resource pool for preamble transmission may be provide for each of the CE levels. [0081, 0253, 0257] the parameter set in the UE from the eNB 200 in SIB and RRC messages include a contention resolution timer managed in the MAC layer for multiple coverage level from level 0 to level 3.
Regarding the fifth argument, the argument is moot in view of new ground of rejection based on Isogawa et al., (WO/2019/159294A1).
Regarding the sixth argument, Fujishiro [0045, 0256] the early data transmission in which the data is transmitted includes MTC or the IoT type of traffic and communication).
Regarding the seventh argument, Fujishiro [0140-0141, 0151, 0207] the higher layer of the UE 100 may notify the lower layer of the UE the amount of data to be transmitted to the eNB 200. The higher layer of the UE may determine whether to perform the early data transmission based on the allowable amount of data and the size of the data packet to be transmitted to the eNB. Fig. 12, the UE 100 initiates the random access procedure for uplink early data transmission based on the amount of data allowed. The UE 100 includes the uplink data in the RRC message (for example, RRC connection request).
Regarding the eighth argument, Fujishiro [0208, 0358, 0460-0462, 0515-0519] The eNB provides the SIB indicates the up-CIoT-EPS-Optimization for the UE to perform the UL early data transmission in Msg3, which includes the UP data and RRC connection resume request message are multiplexed in Msg3.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2020/0187245) hereinafter Fujishiro, in view of Ye et al., (US 2019/0045554) hereinafter Ye, in view of Haitao Li (Pat. Pub. No. US 2021/0153032) hereinafter Li, and further in view of Isogawa et al., (WO/2019/159294A1), hereinafter Isogawa.
Regarding Claim 1, Fujishiro teaches A method performed by a user equipment (UE) configured to operate in a wireless communication system, the method comprising: 
receiving, from a network, a System Information Block Type 2 including (i) first early data transmission (EDT) parameters ([Para. 0081, 0089] Fig. 7, UE 100 receives from the eNB 200 a broadcasted signaling, for example SIB including various parameters for each enhanced coverage level related to the early data transmission), and (ii) an EDT indication informing whether the network supports EDT for Control Plane CIoT optimization or EDT for User Plane CIoT optimization ([Para. 0447-0448, 0462, 0515] The SIB indicates whether the early UL data transmission is allowed or not by the network, i.e., the SIB Indication informing whether the network supports EDT for up (user plane) and cp (control plane) CIoT-EPS-Optimization); 
storing the first EDT parameters in a Medium Access Control (MAC) layer of the UE ([Para. 0065, 0081, 0139, 0368] Fig. 4 shows the UE 100 includes MAC layer that performs transmit and receive data and control information between the MAC layer of the UE 100 and the MAC layer of the eNB 200 via a transport channel. The MAC layer of the UE 100 may receive the configuration information by the SIB including transport block size and stores the configuration information (i.e., EDT parameters). UE 100 receives the PRACH related information includes various parameters from eNB 200, and stores the received PRACH related information (EDT parameters); the EDT parameters include (ii) one or more preambles for the multiple CE levels ([Para. 0081, 0406-0408] the EDT parameter includes the maximum number of preamble transmissions for multiple CE levels from level 0 to level 3. The resource pool for preamble transmission may be provide for each of the CE levels), and (iii) one or more mac-Contention Resolution Timers for the multiple CE levels ([Para. 0081, 0253, 0257] the parameter set in the UE from the eNB 200 in SIB and RRC messages include a contention resolution timer managed in the MAC layer for multiple coverage level from level 0 to level 3 [0081], wherein the multiple CE levels include a first CE level and a second CE level ([Para. 0081] As an example, for the enhanced coverage level, a total of four levels of enhanced coverage levels 0 to 3 are defined.); receiving, by a radio resource control (RRC) layer of the UE from an upper layer of the UE, an RRC connection establishment request and user data information), wherein the user data information includes data size, traffic type, and communication type ([Para. 0063-0069, 0139-0144] Fig. 4 shows the radio interface protocol between the UE 100 and eNB 200 includes MAC layer, RRC layer and NAS layer. The RRC layer is defined in a control plane that handles RRC signaling for RRC connection establishment, re-establishment between the RRC of the UE 100 and the RRC of the eNB 200, and the NAS layer (higher layer) located above the RRC layer. The higher layer of the UE may notify the lower layer of the UE whether to perform early data transmission including the size of a data packet. The early data transmission including Msg3 (for example, RRC connection request message) during the random access procedure. [Para. 0045, 0256] the early data transmission in which the data is transmitted includes MTC or the IoT type of traffic and communication);
initiating, by the RRC layer of the UE, a random access procedure for the EDT based on the user data information, upon receiving the RRC connection establishment request from the upper layer ([Para. 0140-0141, 0151, 0207] the higher layer of the UE 100 may notify the lower layer of the UE the amount of data to be transmitted to the eNB 200. The higher layer of the UE may determine whether to perform the early data transmission based on the allowable amount of data and the size of the data packet to be transmitted to the eNB. Fig. 12, the UE 100 initiates the random access procedure for uplink early data transmission based on the amount of data allowed. The UE 100 includes the uplink data in the RRC message (for example, RRC connection request); attempting, to the network, a first transmission of a preamble of the random access procedure using a first Physical Random Access Channel (PRACH) resource set associated with the EDT for the first CE level ([Para. 0081-0090, 0102-0103, 0173, 0186] The PRACH related information includes various parameters provided for each enhanced coverage level. As an example, for the enhanced coverage level, a total of four levels of enhanced coverage levels 0 to 3 are defined. Fig. 7, during the random access procedure, the UE 100 attempt to transmit Msg1 (random access preamble) to the eNB 200 using the selected PRACH resource (group 1) corresponding to the enhanced coverage level specifically for the Msg1 (first CE level) associated with the early data transmission), 
wherein the size of the Msg3 size is a size of an MAC Protocol Data Unit (PDU) including a MAC header and a MAC Control Element ([Para. 0227, 0587] after UE initiates EDT in Msg1, the UE transmits Msg3 with the size of Msg3 including the user data (equal or smaller than the maximum TBS size for Msg3 per CE. Fig. 16 shows the MAC PDU includes a MAC header and a MAC control element (MAC CE),
wherein based on the EDT indication informing that the network supports EDT for Control Plane CIoT optimization ([Para. 0447-0448, 0457, 0462] The SIB indicates whether the early UL data transmission is allowed or not by the network, i.e., the SIB Indication informing whether the network supports EDT for up (user plane) CIoT-EPS-Optimization), the Msg3 includes an RRCEarlyDataRequest message [Para. 0091, 0136, 0207-0208, 0402, 0457] The SIB provides a specific information for the UE to perform the early data transmission in Msg3, which includes the data and RRC request to inform the eNB. Msg3 may be an RRC connection request message for early data transmission. The UE 100 transmits an RRC connection request message in the Msg3 including a data PDU indicated by the SIB information), and wherein based on the EDT indication informing that the network supports EDT for User Plane CIoT optimization, the Msg3 includes a multiplexed RRC Connection Resume Request message (i.e. RRCConnectionResumeRequest) and user data ([Para. 0208, 0358, 0460-0462, 0515-0519] The eNB provides the SIB indicates the up-CIoT-EPS-Optimization for the UE to perform the UL early data transmission in Msg3, which includes the UP data and RRC connection resume request message are multiplexed in Msg3).
Fujishiro does not disclose receiving, from the network, an RRC Connection Reconfiguration message including second EDT parameters, wherein each of the first EDT parameters and the second EDT parameters includes (i) information regarding one or more transport block (TB) sizes for multiple  coverage enhancement (CE) levels; updating the first EDT parameters stored in the MAC layer to the second EDT parameters upon receiving the RRC Connection Reconfiguration message; based on that a size of a Msg3 of the random access procedure to be transmitted is smaller than or equal to a TB size for the first CE level among the one or more TB sizes; based on a number of the first transmission of the preamble reaching a maximum number of preamble attempts for the first CE level, detecting, a  CE level change from the first CE level to the second CE level during the random access procedure for the EDT; upon detecting the  CE level change from the first CE level to the second CE level during the random access procedure for the EDT; comparing, by the MAC layer of the UE, the size of the Msg3 of the random access procedure to be transmitted with a TB size for the second CE level among the one or more TB sizes; and based on the size of the Msg3 being larger than the TB size for the second CE level: (i) informing, by the MAC layer of the UE to the RRC layer of the UE, that the EDT is stopped, (ii) skipping, a second transmission of a preamble of the random access procedure using a second PRACH resource set associated with the EDT for the second CE level, (iii) initiating, by the RRC layer of the UE, an RRC connection establishment procedure, and (iv) transmitting, by the UE to the network, the data after the RRC connection establishment procedure is completed. 
Ye teaches receiving, from the network, an RRC Connection Reconfiguration message including second EDT parameters ([Para. 0038- 0043, 0057,0109] Fig. 2 shows a flow of early data transmission via a PRACH. Where the UE receives indication carried in the SI messages from the access node such as system information block 2 (SIB2), and a dedicated higher layer signaling, such as RRC Connection Reconfiguration including (i.e., second EDT parameter) such as TBS/MCS values as shown in Table 1 and 3), wherein each of the first EDT parameters and the second EDT parameters includes (i) information regarding one or more transport block (TB) sizes for multiple coverage enhancement (CE) levels ([Para. 0038-0043, 0109, 0130] both the SIBs and RRC signaling include information regarding TBS values. [Para. 0065, 0070] the TBS values is configured for different CE levels).
 Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fujishiro and Ye to implement the early data transmission for each extended coverage level to improve the received signal noise ratio and the channel quality.
	The combination of Fujishiro and Ye does not disclose based on that a size of a Msg3 of the random access procedure to be transmitted is smaller than or equal to a TB size for the first CE level among the one or more TB sizes; based on a number of the first transmission of the preamble reaching a maximum number of preamble attempts for the first CE level, detecting, a  CE level change from the first CE level to the second CE level during the random access procedure for the EDT; upon detecting the  CE level change from the first CE level to the second CE level during the random access procedure for the EDT: comparing, by the MAC layer of the UE, the size of the Msg3 of the random access procedure to be transmitted with a TB size for the second CE level among the one or more TB sizes; and based on the size of the Msg3 being larger than the TB size for the second CE level: (i) informing, by the MAC layer of the UE to the RRC layer of the UE, that the EDT is stopped, (ii) skipping, a second transmission of a preamble of the random access procedure using a second PRACH resource set associated with the EDT for the second CE level, (iii) initiating, by the RRC layer of the UE, an RRC connection establishment procedure, and (iv) transmitting, by the UE to the network, the data after the RRC connection establishment procedure is completed.
Li teaches based on that a size of a Msg3 of the random access procedure to be transmitted is smaller than or equal to a TB size for the first CE level among the one or more TB sizes ([Para. 0017-0024] Fig. 1, the UE may attempt to change the CE level to a second CE level and reattempt random access in response to a failure in a certain CE level, and may compare a length of the clean PDU and the maximum TBS corresponding to the changed CE level. The UE may select a TBS size that is larger than the clean PDU length that the TBS size fits the PDU length. For example, Fig. 1, the UE may undergoing early data transmissions in a CE level-1. if the amount of user data to be transmitted as the early data, as part of a Msg3, is 600 bits, and the list of possible TBSs corresponding to the CE level includes 320, 550, 750, and 1000 bits, then, the UE may select the flexible TBS size of 750 bits in the uplink grant. That is, the size of a Msg3 to be transmitted is samaller than a TB size for the first CE level among the one or more TB sizes);
based on a number of the first transmission of the preamble reaching a maximum number of preamble attempts for the first CE level, detecting,  a  CE level change from the first CE level to the second CE level during the random access procedure for the EDT ([Para. 0004, 0023] Each of the CE levels has associated time and frequency resources to be used by the user equipment for random access preamble transmissions. When the user equipment fails random access after one or more attempts (transmission of the preamble reaching the maximum number of attempts) in a given CE level, the user equipment may consider itself to be in the next CE level (detecting by the UE that the CE level changes from the first CE level to the second CE level) and reattempts random access procedures);
upon detecting the CE level change from the first CE level to the second CE level during the random access procedure for the EDT ([Para. 0013-0015, 0023] the UE receives uplink grant, a range of TBSs, including different maximum TBSs for different CE levels for early data transmission (EDT) as part of the Msg3 transmission during the random access procedure. When a random access failure occurs, data included in a Msg3 as part of an early data transmission may not be successfully transmitted, and the UE may changes the CE level when reattempting random access procedures. After a few random access failures in the CE level-1, the UE may move to CE level-2 for further random access attempts); comparing, by the MAC layer of the UE, the size of the Msg3 of the random access procedure to be transmitted with a TB size for the second CE level among the one or more TB sizes ([Para. 0017-0018, 0022-0024] The UE may receive a maximum TBS associated with the changed CE level due to the random access failure. The UE may compare the length of the PDU to be transmitted with the maximum TBS corresponding to the changed CE level. For example, when the UE undergoing early data transmissions in a CE level-1, the UE transmits Msg3 including the MAC PDU with the size of 750 bit PDU. After a few random access failures in the CE level-1, the UE may move to CE level-2 for further random access attempts (the UE changes the CE level-1 to CE level-2). The UE receives the maximum TBS size for CE level-2 may be 700 bits among the list of allowed flexible TBS of 320, 450, 550, and 700, which is smaller than the CE level-1. That is MAC layer of UE comparing the size of the Msg3 including the MAC PDU of the random access procedure to be transmitted with a TB size for the second enhanced coverage level among the one or more TB sizes); and based on the size of the Msg3 being larger than the TB size for the second 
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fujishiro, Ye and Li to implement the early data transmission to improve random access procedures when changing a coverage enhancement level.
The combination of Fujishiro, Ye and Li does not disclose updating the first EDT parameters stored in the MAC layer to the second EDT parameters upon receiving the RRC Connection Reconfiguration message.
Isogawa teaches updating the first EDT parameters stored in the MAC layer to the second EDT parameters upon receiving the RRC Connection Reconfiguration message ([Pg. 6, Para. 3-4, Pg. 8, Para. 4] during random access procedure after the user apparatus 200 receiving the RRC message including an RRC Connection Reconfiguration)message, the user device 200 having a CE level indicating the degree to which the parameter is changed (updated) so that the user apparatus 200 can expand the corresponding coverage based on the communication quality of the EDT resources). [Pg. 14, Para. 3] the UE includes upper layer signaling (for example, RRC (Radio Resource Control) signaling, MAC (Medium Access Control) signaling. It may be implemented by SIB (System Information Block) and RRC message. It may be a connection setup (RRC Connection Setup) message, an RRC connection reconfiguration (RRC Connection Reconfiguration) message, or the like.
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fujishiro, Ye, Li and Isogawa to implement the early data transmission to improve the efficiency of the RACH resource.
Regarding Claim 7, Fujishiro does not disclose wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE.
Ye teaches wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE ([Para. 0022-0024] UE 101 may be configured to communicate with device in proximity based service or device-to-device (D2D) communication, and access network node, AN 111).
Therefore, it would have been obvious to persons having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Fujishiro, Ye, Li and Isogawa to implement the early data transmission to improve the efficiency of the RACH resource.

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Fujishiro in view of Ye, Li and Isogawa, specifically, Fujishiro teaches A user equipment (UE) configured to operate in a wireless communication system, the UE comprising: at least one transceiver and at least one processor, and at least one computer memory operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations ([Para. 0054-0057] Fig. 2 shows a block diagram of device (UE) includes a receiver 110, a transmitter 120, and a controller 130. The controller 130 includes at least one processor and memory. The memory stores a program executed by the processor and information used for processing by the processor according to the embodiments). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050152313, Cave et al. discloses Clear Channel Assessment Parameters Optimizing Method For Wireless Local Area Network, Involves Determining Upper And Lower Bounds For Energy Detection Threshold Parameter, Bounding Parameter By Bounds, And Updating Parameter.
US 20110137859, Dickman et al. discloses Staged Data Conversion.
US 20160375918, Wills et al. discloses system and method for coordinating terminal operations with line of road movements.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413